Title: From George Washington to Thomas Johnson, 20 July 1770
From: Washington, George
To: Johnson, Thomas



Sir
Virginia 20th July 1770.

I was honourd with your favour of the 18th of June about the last of that Month and read it with all the attention I was capable of but having been closely engaged with my Hay & Wheat Harvests from that time till now I have not been able to enquire

into the Sentiments of any of the Gentlemen of this side in respect to the Scheme of opening the Inland Navigation of Potomack by private Subscription—in the manner you have proposed—and therefore, any opinion which I may now offer on this head will be considered I hope as the result of my own private thinking—not of the Publick.
That no person more intimately concernd in this Event wishes to see an undertaking of the sort go forward with more facility and ardour than I do, I can truely assure you; and will, at all times, give any assistance in my power to promote the design; but I leave you to judge from the Tryal, which before this you undoubtedly have made, how few there are (not immediately benefited by it) that will contribute any thing worthwhile to the work; and how many small sums are requisite to raise a large one.
Upon your Plan of raising money, it appears to me that there will be found but two kinds of People who will Subscribe much towards it—Those who are actuated by motives of Publick Spirit; and those again, who from their proximity to the Navigation will reap the salutary effects of clearing the River. The number of the latter, you must be a competent judge of; those of the former, is more difficult to ascertain; for wch reason I own to you, that I am not without my doubts of your Schemes falling through, however sanguine your first hopes may be from the rapidity of Subscribers; for it is to be supposed, that your Subscription Papers will probably be opend among those whose Interests naturally Incline them to wish well to the undertaking & consequently will aid it; but when you come to shift the Scene a little and apply to those who are unconnected with the River & the advantages of its Navigation how slowly will you advance?
This Sir, is my Sentiment, generally, upon your Plan of obtaining Subscriptions for extending the Navigation of Potomack; whereas I conceive, that if the Subscribers were vested by the two Legislatures with a kind of property in the Navigation, under certain restrictions & limitation’s, and to be reimbursd their first advances with a high Interest thereon by a certain easy Toll on all Craft proportionate to their respective Burthen’s, in the manner that I am told works of this sort are effected in the Inland parts of England—or, upon the Plan of Turnpike Roads; you woud add thereby a third set of Men to the two I have

 mentioned and gain considerable strength by it: I mean the monied Gentry; who tempted by lucrative views woud advance largely on Acct of the high Interest—This I am Inclind to think is the only method by which this desirable work will ever be accomplished in the manner it ought to be; for as to its becoming an object of Publick Expence I never expect to see it—Our Interests (in Virginia, at least) are too much divided—our Views too confind, if our Finances were better, to suffer that, which appears to redound to the advantage of a part of the Community only, to become a Tax upon the whole—tho^ in the Instance before Us, there is the strongest speculative Proof in the World of the immense advantages which Virginia & Maryland might derive (and at a very small comparitive Expence) by making Potomack the Channel of Commerce between Great Britain and that immense Tract of Country which is unfolding to our view the advantages of which are too great, & too obvious I shoud think to become the Subject of serious debate but which thro. illtimed Parsimony & supiness may be wrested from us & conducted thro. other Channels such as the Susquehanna (which I have seen recommended by some writers) the Lakes &c.—how difficult it will be to divert it afterwards, time only can show. Thus far Sir I have taken the liberty of communicating my Sentiments on the different modes of establishing a fund but if from the efforts you have already made on the North side of Potomack it shoud be found that my fears are rather imaginary than real (as I heartily wish they may prove) I have no doubts but the same spirit may be stird up on the South side if Gentlemen of Influence in the Counties of Hampshire Frederick Loudoun & Fairfax will heartily engage in it and receive all occasional Sums from those who may wish to see a work of this sort undertaken, altho. they expect no benefit to themselves from it.
As to the manner in which you propose to execute the work, in order to avoid the Inconvenience which you seem to apprehend fr. Locks I profess myself to be a very incompetent Judge of it—It is a general receivd opinion I know, that by reducing one Fall you too frequently create many; but how far this Inconvenience is to be avoided by the method you speak of, those who have examind the ⟨illegible⟩ Rifts, the depth of Water above, &ca must be infinitely the best qualified to determine. But I am inclind to think that, if you were to exhibit your Scheme to the

Publick upon a more extensive Plan than the one now Printed, it woud meet with a more general approbation; for so long as it is considered as a partial Scheme so long will it be partially attended to—whereas, if it was recommended to Publick Notice upon a more enlargd Plan, and as a means of becoming the Channel of conveyance of the extensive & valuable Trade of a rising Empire; & the Operations to begin at the lower Landings (above the Great Falls) & to extend upwards as high as Fort Cumberland; or, as far as the expenditure of the money woud carry them; from whence the Portage to the Waters of Ohio must commence; I think many woud be envited to contribute their mite, that otherwise will not—It may be said the expence of doing this will be considerably augmented—I readily grant it, but believe that the Subscribers will encrease in proportion; at any rate I think that there will be at least an equal Sum raised by this means that the end of your plan will be as effectually answerd by it.
Your obliging offer in respect to Miss Custis we chearfully embrace, & Mrs Washington woud think herself much favourd in receiving those Simples, & direction’s for the use of them, which your Brother Administers for Fitts—Miss Custis’s Complaint has been of two years standing, & rather Increases than abates—Mr Boucher will do us the favour of forwarding the Medicine so soon as you can procure & commit them to his charge which it is hoped will be as soon as possible.
